I concur in the judgment. The gist of appellant's objection to the sufficiency of the evidence is found in his claim that the statements made by appellant to the officer Dutton were not sufficient to constitute the offering of a bribe. According to the testimony of Dutton, appellant represented himself to be an old friend of the husband of the defendant in the criminal action in which Dutton was a prospective witness; that appellant suggested that Dutton might "testify at the time of the trial that you don't know anything about the liquor." Apparently this referred to the question whether or not the defendant in the criminal action was intoxicated at the time of the automobile collision, which was the transaction out of which the prosecution arose in that action. Dutton further testified that appellant said to him: "You know if you can do anything to fix this up, why, everything will be fixed up fine for you and you will be taken care of." Dutton further testified in reference to the same matter, that appellant said: "We can't afford to have this brought up, and you know everything will be fixed up for you, if you can testify at the time of the trial that you don't know anything about the liquor case." It seems to me that this evidence was sufficient to prove the offer of something of value or advantage, with a corrupt intent to influence unlawfully the person to whom the promise was made. "It is not necessary to a completion of the crime of offering to give a bribe that the thing offered as a bribe should have a present existence or a definite and ascertained value." (People v. Vincilione,17 Cal.App. 513 [120 P. 438, 440].)
In section 952 of the Penal Code (Stats. 1929, p. 303) it is provided that in charging an offense the statement that the accused has committed the specified public offense "may be in the words of the enactment describing the offense or declaring the matter to be a public offense, or in any words sufficient to give the accused notice of the offense of which *Page 59 
he is accused." The amended information on which appellant was tried was amply sufficient to meet this requirement. (People v.Berg, 96 Cal.App. 430 [274 P. 433]; People v. Lannagan,96 Cal.App. 669 [274 P. 607].)
A petition for a rehearing of this cause was denied by the District Court of Appeal on July 15, 1930, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on July 31, 1930.